Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Allowable Subject Matter
1a. Claims 1-22 are allowed under conditions that Applicant overcomes the non-statutory double patenting rejections described in Sec 1b-1c.

Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-22 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 3-5 of Yang (US 11,219,023 B2, hereinafter Yang ‘023) in view of Harada (US 2019/0116489 A1).

Regarding Claims 1-22, the claims are not patentably distinct with Yang ‘023 and are obvious in view of Harada. 
The difference of relevant claims between instant applicant and Yang ‘023 underlined, and the differences are obvious in view of Harada (see the discussion following the table).

Table 1 Non-Statutory Double Patenting
Instant Application 17/512,220
Parent Patent 11,219,023
1, A method of performing communication by a user equipment in a wireless communication system, the method comprising: 

receiving a plurality of downlink control information (DCIs) related to downlink scheduling, 

wherein each of the plurality of DCIs includes a counter downlink assignment index (c-DAI) and a total DAI (t-DAI) and is received through a respective scheduling cell and a respective DCI monitoring occasion; 

receiving each downlink data in a corresponding scheduled cell, based on a respective one of the plurality of DCIs; and 

transmitting a dynamic Acknowledgement/Negative acknowledgement (A/N) codebook including A/N information for the said each downlink data, based on c-DAIs and t-DAIs of in the plurality of DCIs, 












wherein each c-DAI informs an order of downlink scheduling counted based on cell index where a corresponding DCI is received, and each t-DAI informs a total number of downlink scheduling up to a DCI monitoring occasion where a corresponding DCI is received, and 

wherein, 
for a set of DCIs with same cell index and 
DCI monitoring occasion among the plurality of DCIs, c-DAIs of the set of DCIs are counted in an increasing order of reception times of downlink data corresponding to the set of DCIs.











[(Examiner’s Comments:
The “monitoring occasion” is patentably equivalent with the “monitoring times” in the parent claim.
The “reception time” is patentably equivalent with Harada’s “predetermined period of time” after downlink data is received.)]


[(Conclusion: the instant Claim 1 is patentably equivalent to parent patent Claim 1.)]


1, A method of performing communication by a user equipment in a wireless communication system, the method comprising: 

receiving a plurality of downlink control information (DCI) related to downlink scheduling, 

wherein each of the plurality of DCI includes a counter downlink assignment index (c-DAI) and is received through a respective scheduling cell and at a respective DCI monitoring time during a time window; 

receiving each downlink data in a corresponding scheduled cell, based on a respective one of the plurality of DCI; and 

transmitting an Acknowledgement/Negative acknowledgement (A/N) codebook, which includes A/N information for the said each downlink data, based on c-DAIs in the plurality of DCI, 

Further, Harada discloses about t-DAI:
[0191] Furthermore, in FIG. 18, the A/N transmission (codebook size, etc.) in each UL subframe SF #9 and #17 is controlled based on DAIs (Downlink Assignment Indicators (Indices)) included in DL signals. As for the DAIs to be included in DL signals (for example, DCI), a counter DAI (also referred to as “C-DAI,” and so on), a total DAI (also referred to as a “T-DAI” and so on), and others are stipulated.
Fig 18.

wherein each c-DAI value informs a number of DCIs related to downlink scheduling that are accumulated during the time window up to a DCI monitoring time at which a DCI including the said each c-DAI value is received, 


in an increasing order of: 
(1) cell indexes where the DCIs are received, then (2) DCI monitoring times at which the DCIs are received, and then
(3) reference symbol indexes of downlink data corresponding to the DCIs related to downlink scheduling.

Further, Harada discloses about receiving time, see:
[0097] The UE performs LBT-based UL transmission (including UCI transmission) using PUCCH, in an XSCell, a predetermined period of time (for example, 4 ms) after downlink data is received. 
2, The method of claim 1, wherein the same DCI monitoring occasion includes a slot, a control resource set or a physical downlink control channel (PDCCH) search space.








[(Examiner’s Comments:
The “monitoring occasion” is patentably equivalent with the “monitoring times” in the parent claim.
Further, Harada discloses about PDCH, see right column)].


1, …..
in an increasing order of: 
(1) cell indexes where the DCIs are received, then (2) DCI monitoring times at which the DCIs are received, and then

Further, Harada discloses about DCI and PDCCH:
[0157] ……. The common PDCCH may be transmitted in the PCell, or may be transmitted in an SCell of a licensed CC and/or an LAA SCell.
3, The method of claim 1, wherein the reception times of downlink data are determined based on at least one of symbol index or slot index where the downlink data are received.









[(Examiner’s Comments:
The “reception time” is patentably equivalent with Harada’s “predetermined period of time” after downlink data is received.)]


3, The method of claim 1, wherein the reference symbol index is an initial symbol index of the downlink data.


Further, Harada discloses about receiving time, see:
[0097] The UE performs LBT-based UL transmission (including UCI transmission) using PUCCH, in an XSCell, a predetermined period of time (for example, 4 ms) after downlink data is received. 

4, The method of claim 1, wherein each of the plurality of DCIs includes a respective transmission timing offset information for the dynamic A/N codebook.

[(Examiner’s Comments:
This claim is patentably equivalent to parent patent Claim 4)].

4, The method of claim 1, wherein each of the plurality of DCI includes a respective transmission timing offset information for the A/N codebook.

5, The method of claim 1, wherein the wireless communication system contains 3rd Generation Partnership Project (3GPP)-based wireless communication system.

[(Examiner’s Comments:
This claim is patentably equivalent to parent patent Claim 5)].


5, The method of claim 1, wherein the wireless communication system includes 3rd Generation Partnership Project (3GPP)-based wireless communication system.

Claims 6-10 are rejected based on the same rationales of Claims 1-5. Further, Claims 6-10 disclose the same operations of Claims 1-5, but are performed by a transmitter.


Claims 11-16 are rejected based on the same rationales of Claims 1-5 and 5. 

Claims 17-22 are rejected based on the same rationales of Claims 1-5 and 5. Further, Claims 17-22 disclose the same operations of Claims 1-5, but are performed by a transmitter.




Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Yang ‘023’s method of HARQ cross carrier scheduling in wireless networks operation with Harada’s method for determining signal structures including subcarrier spacing and timing with the motivation being to provide flexible and adequately signal transmission (Harada, Para [0011]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	



/JUNG LIU/Primary Examiner, Art Unit 2473